           Case 2:20-cv-01481-GMN-VCF Document 43 Filed 05/25/21 Page 1 of 5



 1   Georlen K. Spangler, Esq. (NV Bar No. 3818)
     spanglerlaw@outlook.com
 2   Stephen A. Davis, Esq. (NV Bar No. 14185)
     sdavislaw@outlook.com
 3   The Law Office of Georlen K. Spangler
     2620 Regatta Drive
 4   Suite 102
     Las Vegas, NV 89128
 5   Telephone: (702) 381-5830

 6   Ángel J. Valencia (D.C. Bar No. 1552471) (Pro Hac Vice)
     ajv@nrtw.org
 7   Milton L. Chappell (D.C. Bar No. 936153) (Pro Hac Vice)
     mlc@nrtw.org
 8   c/o NATIONAL RIGHT TO WORK LEGAL
     DEFENSE FOUNDATION, INC.
 9   8001 Braddock Road, Suite 600
     Springfield, Virginia 22160
10   Telephone: (703) 321-8510

11   Attorneys for Plaintiff

12                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
13
     MELODIE DEPIERRO, an individual,                     Case No.: 20-cv-01481-GMN-VCF
14     Plaintiff,
                                                          STIPULATION, REQUEST, AND ORDER
15   v.                                                   EXTENDING TIME TO FILE REPLIES

16   LAS VEGAS POLICE PROTECTIVE                          Constitutional Violation Action
     ASSOCIATION METRO, INC., a Nevada non-               (42 U.S.C. § 1983), Declaratory Judgment,
17   profit corporation; and LAS VEGAS                    Injunctive Relief, Compensatory and
     METROPOLITAN POLICE DEPARTMENT, a                    Nominal Damages.
18   political subdivision of the State of Nevada,
        Defendants.
19
20          Plaintiff Melodie DePierro (“DePierro”), Defendant Las Vegas Police Protective Association

21   Metro, Inc. (“LVPPA”), and Defendant Las Vegas Metropolitan Police Department (“LVMPD”),

22   by and through their respective counsel, respectfully submit the following Stipulation, Request, and
23   Order Extending the Time for DePierro to Reply to LVPPA’s Opposition to DePierro’s Motion for
24
     Summary Judgment, for LVMPD to Reply to DePierro’s Opposition to LVMPD’s Motion for
25
     Summary Judgment, and for LVPPA to Reply to DePierro’s Opposition to LVPPA’s Motion for
26
     Summary Judgment. This Stipulation is made pursuant to LR IA 6-1, LR IA 6-2, and LR II 7-1 of the
27
28   Local Rules of this Court.


                                                      1
           Case 2:20-cv-01481-GMN-VCF Document 43 Filed 05/25/21 Page 2 of 5



 1          DePierro’s Motion for Summary Judgment was filed on April 21, 2021 (Dkt. 33). LVMPD filed

 2   its Opposition to DePierro’s Motion for Summary Judgment on May 4, 2021 (Dkt. 36). LVPPA’s
 3   Opposition to DePierro’s Motion for Summary Judgment was filed on May 11, 2021 (Dkt. 37). DePierro
 4
     replied to LVMPD’s Opposition to her Motion for Summary Judgment on May 18, 2021 (Dkt. 42).
 5
     DePierro intends to reply to LVPPA’s Opposition to her Motion for Summary Judgment.
 6
            LVMPD filed its Motion for Summary Judgment on April 21, 2021 (Dkt. 29). DePierro filed her
 7
     Opposition to LVMPD’s Motion for Summary Judgment on May 12, 2021 (Dkt. 41). LVMPD intends to
 8
 9   reply to DePierro’s Opposition to its Motion for Summary Judgment.

10          LVPPA filed its Motion for Summary Judgment on April 21, 2021 (Dkt. 32). DePierro filed her
11   Opposition to LVPPA’s Motion for Summary Judgment on May 12, 2021 (Dkt. 40). LVPPA intends to
12
     reply to DePierro’s Opposition to its Motion for Summary Judgment.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
     Case 2:20-cv-01481-GMN-VCF Document 43 Filed 05/25/21 Page 3 of 5



 1   Dated: May 25, 2021

 2                                s/Ángel J. Valencia
                                  Ángel J. Valencia, Esq.
 3                                (Pro Hac Vice)
 4                                Milton L. Chappell, Esq.
                                  (Pro Hac Vice)
 5
                                  The Law Office of Georlen K. Spangler
 6
 7                                  Georlen K. Spangler, Esq. (NV Bar No. 3818)
 8                                  Stephen A. Davis, Esq. (NV Bar No. 14185)

 9                                  Attorneys for Plaintiff Melodie DePierro

10
11
12
13                                McCRACKEN, STEMERMAN & HOLSBERRY

14
15
                                  s/ Richard G. McCracken
16                                Richard G. McCracken, Esq. (SBN 2748)
                                  s/ Kimberley C. Weber
17                                Kimberley C. Weber, Esq. (SBN 14434)
                                  1630 S. Commerce Street, Suite A-1
18                                Las Vegas, NV 89102
19                                Attorneys for Defendant Las Vegas Police Protective
                                  Association Metro, Inc.
20
21
                                  _______________________________________________
22                                s/Nick D. Crosby
23                                Nick D. Crosby, Esq.
                                  Nevada Bar No. 8996
24                                MARQUIS AURBACH COFFING
                                  10001 Park Run Drive
25                                Las Vegas, Nevada 89145
                                  Attorney for Defendant Las Vegas Metropolitan Police
26
                                  Department
27
28

                                        3
          Case 2:20-cv-01481-GMN-VCF Document 43 Filed 05/25/21 Page 4 of 5



 1   The instant extension is requested as counsel for the parties require additional time to
 2   prepare their respective replies. Upon agreement between all the parties, the
     undersigned respectfully requests that the Court grant an extension of time until June 7,
 3   2021 for DePierro to file her Reply to LVPPA's Opposition to her Motion for Summary
 4   Judgment, and for LVPPA and LVMPD to file their respective replies to DePierro's
     Oppositions to LVPPA's and LVMPD's Motions for Summary Judgment.
 5
 6
 7
 8                                           ORDER
 9
10
11
12                                                    IT IS SO ORDERED nunc pro tunc.

13                                                                        June
                                                      Dated this __
                                                                  3 day of May, 2021.
14
15
                                                      ________________________________
16                                                    Gloria M. Navarro, District Judge
17                                                    United States District Court

18
19
20
21
22
23
24
25
26
27
28

                                                  4
           Case 2:20-cv-01481-GMN-VCF Document 43 Filed 05/25/21 Page 5 of 5



 1                                        CERTIFICATE OF SERVICE

 2      I certify that on May 25, 2021, the aforementioned Stipulation, Request, and Order Extending Time to

 3   File Replies was filed electronically in this case. Notice of this filing will be sent by e-mail to all parties

 4   by operation of the Court’s electronic filing system or by mail to anyone unable to accept electronic filing
 5   as indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
 6
     System.
 7
                                                        /s/ Ángel J. Valencia
 8                                                      ÁNGEL J. VALENCIA
                                                        Counsel for Plaintiff Melodie DePierro
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           5
